DETAILED ACTION
Status of Claims:
Claims 1-8, 36, and 38-48 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 43 is objected to because of the following informalities:  The claim does not being with “The”.  Appropriate correction is required.
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-8 and 36) in the reply filed on 6/09/2021 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 7, 8, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 14-15 of U.S. Patent No. 10,538,730. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 1:
	The claims of the Patent disclose the system for stimulating production of biomass comprising: a loop reactor, the loop reactor including: a gas/liquid separation vessel for 
Regarding Claim 4:
	The claims of the patent disclose the system of claim 1, wherein the eccentric expander includes an eccentric expander section having a first end having a first inner diameter and a second end having a second inner diameter, the second inner diameter being larger than the first inner diameter (shape of expansion joints).
Regarding Claim 7:
	The claims of the patent disclose the system of claim 1, wherein the loop reactor further comprises a desorption gas inlet, the desorption gas inlet located in a non-vertical portion of the loop section of the loop reactor (see claim 7).
Regarding Claim 8:
	The claims of the patent disclose the system of claim 1, wherein the eccentric expander is connected to a control valve (see claim 16).
Regarding Claim 36:
.
Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,689,610. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 1:
	The claims of the Patent disclose the system for stimulating production of biomass comprising: a loop reactor, the loop reactor including: a gas/liquid separation vessel (intermediate section) for separating a multi-phase mixture of a gas and a liquid culture medium into a gas phase and a liquid phase, the gas/liquid separation vessel including an outlet and an inlet; a loop section including an inlet in fluid communication with the outlet of the gas/liquid separation vessel and an outlet in fluid communication with the inlet of the gas/liquid separation vessel, the loop section including a portion between the inlet of the loop section and the outlet of the loop section that slopes upward; and a first non-vertical pressure reduction zone including an eccentric expander (inlet side of gas/liquid separation vessel), the first non-vertical pressure reduction zone in fluid communication with the gas/liquid separation vessel (see claim 1).
Regarding Claim 4:
	The claims of the patent disclose the system of claim 1, wherein the eccentric expander includes an eccentric expander section having a first end having a first inner diameter and a second end having a second inner diameter, the second inner diameter being larger than the first inner diameter (see claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 36, and 38-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksen et al (US 2004/0241790) in view of Hottovy et al (USPN 8,354,063).

Regarding Claim 1:
	Eriksen teaches the system for stimulating production of biomass comprising: a loop reactor, the loop reactor including: a gas/liquid separation vessel for separating a multi-phase mixture of a gas and a liquid culture medium into a gas phase and a liquid phase (separation section 6) (see para. 0079), the gas/liquid separation vessel including an outlet and an inlet (see fig. 3 below); a loop section including an inlet in fluid communication with the outlet of the gas/liquid separation vessel and an outlet in fluid communication with the inlet of the gas/liquid separation vessel, the loop section including -a portion between the inlet of the loop section and the outlet of the loop section slopes upward (see para. 0076, 0077, 0081, fig. 3).
	Eriksen does not teach a first non-vertical pressure reduction zone including an eccentric expander, the first non-vertical pressure reduction zone in fluid communication with the gas/liquid separation vessel. Eriksen further teaches that an impeller (propeller) is used to propel the fluid through the loop (see para. 0024)
	Hottovy teaches a loop reactor comprising a first non-vertical pressure reduction zone including an eccentric expander (impeller 22), the first non-vertical pressure reduction zone in fluid communication with the whole the device (see fig. 4, col. 9 line 51- col. 10 line 4).
	Eriksen and Hottovy are analogous inventions in the art of loop reactors. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the propeller of Eriksen with the large diameter impellers of Hottovy because it pushes the fluid 



    PNG
    media_image1.png
    620
    664
    media_image1.png
    Greyscale


Regarding Claim 2:


    PNG
    media_image2.png
    533
    1265
    media_image2.png
    Greyscale


Regarding Claim 3:
	Eriksen, as previously modified, teaches the system of claim 2, wherein the eccentric expander includes an eccentric expander section connected to the pipe section (see Hottovy, fig. 4 above).

Regarding Claim 4:
	Eriksen, as previously modified, teaches the system of claim 1, wherein the eccentric expander includes an eccentric expander section having a first end having a first inner diameter and a second end having a second inner diameter, the second inner diameter being larger than the first inner diameter (see Hottovy, fig. 4).


	Eriksen, as previously modified, teaches the system of claim 2, wherein the eccentric expander section has a first end having a first inner diameter and a second end having a second inner diameter, the second inner diameter being larger than the first inner diameter, and the first inner diameter equal to the constant inner diameter of the pipe section (see Hottovy fig. 4).

Regarding Claim 7:
	Eriksen, as previously modified, teaches the system of claim 1, wherein the loop reactor further comprises a desorption gas inlet, the desorption gas inlet located in a non-vertical portion of the loop section of the loop reactor (introduction valves) (see Eriksen para. 0085, fig. 3).

Regarding Claim 36:
	Eriksen, as previously modified, teaches the system of claim 1, wherein the first non-vertical pressure reduction zone includes an eccentric reducer (see Hottovy fig. 4).

Regarding Claim 38:
	Eriksen teaches the system for stimulating production of biomass comprising: a loop reactor, the loop reactor including: a gas/liquid separation vessel for separating a multi-phase mixture of a gas and a liquid culture medium into a gas phase and a liquid phase, the gas/liquid separation vessel including an outlet and an inlet (separation section 6) (see para. 0081, fig. 3); 
	Eriksen does not teach a first non-vertical pressure reduction zone including an eccentric expander, the first non-vertical pressure reduction zone in fluid communication with the gas/liquid separation vessel.
	Hottovy teaches a loop reactor comprising a first non-vertical pressure reduction zone including an eccentric expander (impeller 22), the first non-vertical pressure reduction zone in fluid communication with the whole the device (see fig. 4, col. 9 line 51- col. 10 line 4).
	Eriksen and Hottovy are analogous inventions in the art of loop reactors. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the propeller of Eriksen with the large diameter impellers of Hottovy because it pushes the fluid at a larger velocity and increases the pressure at the exit (see Hottovy col. 10 lines 1-4) and it is desirable in Eriksen to increase pressure (see Eriksen para. 0031).

Regarding Claim 39:


Regarding Claim 40:
	Eriksen, as previously modified, teaches the system of claim 38, wherein the loop section of the loop reactor includes two 90° elbows between the inlet of the loop section and the outlet of the loop section (see Eriksen, fig, 3).

Regarding Claim 41:
	Eriksen, as previously modified, teaches the system of claim 38, wherein the outlet of the loop section is elevated relative to the inlet of the loop section (see Eriksen, fig. 3).

Regarding Claim 42:
	Eriksen, as previously modified, teaches the system of claim 38, wherein the loop section further comprises a downward sloped portion positioned upstream of the upward sloped portion (see Eriksen, fig. 3).

Regarding Claim 43:
	Eriksen, as previously modified, teaches the system of claim 38, further comprising a biomass removal port (exit port 12) (see Eriksen para. 0076).


	Eriksen teaches the system for stimulating production of biomass comprising: a loop reactor, the loop reactor including: a gas/liquid separation vessel (separation section 6), the gas/liquid separation vessel including an outlet and an inlet (see fig. 3); a loop section including an inlet in fluid communication with the outlet of the gas/liquid separation vessel and an outlet in fluid communication with the inlet of the gas/liquid separation vessel, the loop section including a portion between the inlet of the loop section and the outlet of the loop section that slopes upward (see Fig. 3, para. 0081).
	Eriksen does not teach a first non-vertical pressure reduction zone including an inner diameter that transitions from a smaller diameter end to a larger diameter end and an edge that is parallel to a portion of the loop section to which the first non-vertical pressure reduction zone is connected, the first non-vertical pressure reduction zone in fluid communication with the gas/liquid separation vessel.
	Hottovy teaches a loop reactor comprising a first non-vertical pressure reduction zone (impeller 22) including an inner diameter that transitions from a smaller diameter end to a larger diameter end and an edge that is parallel to a portion of the loop section to which the first non-vertical pressure reduction zone is connected, the first non-vertical pressure reduction zone in fluid communication with the gas/liquid separation vessel (see fig. 4, col. 9 line 51- col. 10 line 4).
	Eriksen and Hottovy are analogous inventions in the art of loop reactors. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the propeller of Eriksen with the large diameter impellers (pressure reduction zones) of Hottovy 

Regarding Claim 45:
	Eriksen, as previously modified, teaches the system of claim 44, wherein the inner diameter transitions from a smaller diameter end to a larger diameter end in a direction of fluid flow through the first non- vertical pressure reduction zone (see Hottovy fig. 4).

Regarding Claim 46:
	Eriksen, as previously modified, teaches the system of claim 45, wherein the first non-vertical pressure reduction zone further includes a valve (valve inlets 13 in all portions of the loop) (see Eriksen fig. 3, para. 0083, 0085).

Regarding Claim 47:
	Eriksen, as previously modified, teaches the system of claim 44, wherein the inner diameter transitions from a smaller diameter end to a larger diameter end in a direction that is opposite to a direction of fluid flow through the first non-vertical pressure reduction zone (reduction zone) (see Hottovy, fig. 4 above).
	
Regarding Claim 46:
.

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksen et al (US 2004/0241790) in view of Hottovy et al (USPN 8,354,063) as applied to claims 1, 5, 45, and 36 above, and further in view of Fouarge et al (US 2012/0053304).

Regarding Claim 6:
	Eriksen, as previously modified, teaches the system of claim 5.
	The combination does not disclose a control valve.
	Fouarge teaches a loop reactor comprising a control valve (see para. 0775).
	Eriksen (as modified) and Fouarge are analogous inventions in the art of loop reactors. It would have been obvious to one skilled in the art before the effective filing date of het invention to add a control valve to the loop reactor of Eriksen, as disclosed by Fouarge, because it improves the reliability of the valves and flow of gas into the system (see Fouarge para. 0775) and Eriksen requires valves for the introduction of gases into the loop (see Eriksen para. 0087). As the system is a loop a control valve anywhere in the loop would be connected to the pipe section. 

Regarding Claim 8:
	Eriksen, as previously modified, teaches the system of claim 1.

	Fouarge teaches a loop reactor comprising a control valve (see para. 0775).
	Eriksen (as modified) and Fouarge are analogous inventions in the art of loop reactors. It would have been obvious to one skilled in the art before the effective filing date of het invention to add a control valve to the loop reactor of Eriksen, as disclosed by Fouarge, because it improves the reliability of the valves and flow of gas into the system (see Fouarge para. 0775) and Eriksen requires valves for the introduction of gases into the loop (see Eriksen para. 0087). As the system is a loop a control valve anywhere in the loop would be connected to the eccentric expander. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133.  The examiner can normally be reached on M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        8/3/2021